11-3231-ag
    Liu v. Holder
                                                                                  BIA
                                                                          A077 322 603


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 19th day of September, two thousand twelve.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ZEN-HUANG LIU, AKA ZENGHUANG LIU,
             Petitioner,

                    v.                                     11-3231-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Kevin Long, Monterey Park, CA.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Lyle D. Jentzer, Senior
                                  Litigation Counsel; Charles S.
                                  Greene III, Trial Attorney, Office
                                  of Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Zen-Huang Liu, a native and citizen of the People’s

Republic of China, seeks review of a July 19, 2011 order of

the BIA denying his motion to reopen his removal

proceedings.   In re Zen-Huang Liu, No. A077 322 603 (B.I.A.

July 19, 2011).   We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006). Here, the BIA did not abuse its discretion

by denying Liu’s motion to reopen as untimely and number-

barred, as it was his third motion to reopen and he filed it

more than eight years after his final order of removal.     See

8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

    Although the time limits on motions to reopen may be

excused when the movant demonstrates changed country

conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

reasonably concluded that Liu did not demonstrate changed

conditions in this case.


                              2
    As an initial matter, the record does not support Liu’s

contention that the BIA did not consider all of his

evidence.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471
F.3d 315, 337 n.17 (2d Cir. 2006) (providing that we will

“presume that [the agency] has taken into account all of the

evidence before [it], unless the record compellingly

suggests otherwise”).

    The record supports the BIA’s conclusion that Liu’s

general evidence of conditions in China—reports and articles

describing the persecution of Christians including the

Shouters, a group which the Chinese government considers a

cult—did not establish a material change in China because

State Department reports indicate that such persecution

occurred at the time of Liu’s 2001 merits hearing.     See In

re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) ("In

determining whether evidence accompanying a motion to reopen

demonstrates a material change in country conditions that

would justify reopening, we compare the evidence of country

conditions submitted with the motion to those that existed

at the time of the merits hearing below.”); see also Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008)




                              3
(reviewing the BIA’s factual findings regarding changed

country conditions under the substantial evidence standard).

    Additionally, the BIA did not abuse its discretion in

declining to credit the affidavits from Liu and his father

based on an immigration judge’s previous finding that Liu

was not credible.1   See Qin Wen Zheng v. Gonzales, 500 F.3d
143, 148 (2d Cir. 2007) (the BIA did not abuse its

discretion in declining to credit unauthenticated documents

submitted with a motion to reopen where the alien had been

found not credible in the underlying proceedings); see also

Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

single false document or a single instance of false

testimony may (if attributable to the petitioner) infect the

balance of the alien’s uncorroborated or unauthenticated

evidence.”).    Accordingly, the BIA did not abuse its

discretion by denying Liu’s motion as untimely and number-

barred.    See 8 U.S.C. § 1229a(c)(7).

    For the foregoing reasons, the petition for review is

DENIED.    Any pending request for oral argument in this



       1
        Liu cites the Ninth Circuit’s decision in Ghadessi
  v. INS, 797 F.2d 804 (9th Cir. 1986), to argue that the
  BIA should have presumed that his affidavit was reliable.
  However, that case does not govern in this Court.
                               4
petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5